To THE PETITION of COUNSEL FOR APPELLEES FOR A REHEARING,
JUDGE Elliott
delivered-the response of the court.
We only intended, in the opinion delivered in this case, to lay down the rule, that the declarations of the testator proven' in the case were competent as conducing to. show his mental condition at the time of making his will, and his susceptibility to the influences by which lie was surrounded at the time, and if the opinion is subject to any broader construction, it is ■ h'ereby modified to the extent above indicated. But we are satisfied the instruction D, referred to in the opinion, did not correctly define the law for the reasons therein given. Wherefore the petition for a rehearing is overruled!